DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 1/6/2021. As directed by amendment: Claims 1, 15, 18, and 23 were amended. Claims 4-10, 12-14, 16-17, 19, 21-22, and 24 were not amended. Claims 2-3, 11, and 20 were cancelled. Claims 22-24 were newly added. Thus, Claims 1, 4-10, 12-19, and 21-24 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al ("Tung", US 20180270120) in view of Baset et al (“Baset", US 20180095739) in further view of Adapalli et al ("Adapalli", US 20150222723) and in even further view of Breternitz et al ("Breternitz", US 20140047341).
Regarding Claim 1, Tung teaches a tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions to: 
collect configuration information associated with a client instance (par 150-152; par 62; par 48; par 101-102); 
generate an instance configuration file corresponding to the client instance as provisioned in a cloud computing system (par 150-152; The instance configuration file is the manifest file.), 
wherein the instance configuration file comprises a listing of one or more application servers, one or more database servers, one or more properties of the one or more application servers, one or more properties of the one or more database servers, or any combination thereof (par 150-152; The resources are listed in the manifest file (instance configuration file) which is in the form of a JSON, YAML, or other type of file.), 
Tung does not explicitly teach wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; prior to deployment of the client instance and based on the instance configuration file: determine that the instance configuration file is in a proper format; determine that the deployment of the client instance does not exceed a threshold amount of computing resources; determine that the deployment of the client instance does not exceed a threshold amount of financial resources; and determine that the deployment of the client instance does not violate a policy; and deploy the client instance based on the instance configuration file in response to determining that the instance configuration file is in the proper format, deployment of the client instance does not exceed the threshold amount of computing resources, deployment of the client instance does not exceed the threshold amount of financial resources, and deployment of the client instance does not violate the policy.  
Baset teaches prior to deployment of the client instance and based on the instance configuration file: determine that the instance configuration file is in a proper format (par 39); 
and deploy the client instance based on the instance configuration file in response to determining that the instance configuration file is in the proper format (par 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the with the secure deployment of Baset because it provides a way to add security and authentication features to securely deploy applications in a cloud computing platform (Baset; par 39).
Tung and Baset do not explicitly teach wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; determine that the deployment of the client instance does not exceed a threshold amount of computing resources; determine that the deployment of the client instance does not exceed a threshold amount of financial resources; and determine that the deployment of the client instance does not violate a policy; deployment of the client instance does not exceed the threshold amount of computing resources; deployment of the client instance does not exceed the threshold amount of financial resources; and deployment of the client instance does not violate the policy.
Adapalli teaches determine that the deployment of the client instance does not exceed a threshold amount of computing resources (par 72-73; par 18; The threshold amount of computing resources is the capacity limits. If the capacity limits are determined to be exceeded, a warning and error message can be displayed to the user. Thus, it can be determined if a capacity is not exceeded as well. Further, the capacity limits can be updated. Paragraph 18 also teaches that a user can view whether the user is over or under capacity.); 
determine that the deployment of the client instance does not exceed a threshold amount of financial resources (par 185-186; par 183; par 177; The method continues with operation 920 if the threshold budget is not exceeded.);  
and determine that the deployment of the client instance does not violate a policy (par 90; par 72-73; par 18; The policy is the exceeding of the capacity limits. If the capacity limits are determined to be exceeded (policy is violated), a warning and error message can be displayed to the user. Thus, it can be determined if a capacity is not exceeded as well. Further, the capacity limits can be updated. Paragraph 18 also teaches that a user can view whether the user is over or under capacity.); 
deployment of the client instance does not exceed the threshold amount of computing resources (par 72-73; par 18; The threshold amount of computing resources is the capacity limits. If the capacity limits are determined to be exceeded, a warning and error message can be displayed to the user. Thus, it can be determined if a capacity is not exceeded as well. Further, the capacity limits can be updated. Paragraph 18 also teaches that a user can view whether the user is over or under capacity.), 
deployment of the client instance does not exceed the threshold amount of financial resources (par 185-186; par 183; par 177; The method continues with operation 920 if the threshold budget is not exceeded.), 
and deployment of the client instance does not violate the policy (par 90; par 72-73; par 18; The policy is the exceeding of the capacity limits. If the capacity limits are determined to be exceeded (policy is violated), a warning and error message can be displayed to the user. Thus, it can be determined if a capacity is not exceeded as well. Further, the capacity limits can be updated. Paragraph 18 also teaches that a user can view whether the user is over or under capacity.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung and Baset with the budget and capacity thresholds of Adapalli because it enables the user to be notified if their cloud usage exceeds their capacity limits or budgets (Adapalli; par 73; par 176-177).
Tung, Baset, and Adapalli do not explicitly teach wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system.
Breternitz teaches wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system (Fig. 7, elements {200, 236, 240}, par 103-105; Fig. 10, elements {200, 268, 270}, par 107; par 162; par 79; The instance mapping engine is the configurator 22. The instance configuration file is the system configuration file. The configurator (instance mapping engine) provides a user interface for mapping, generating, and adjusting the client instance. Instances are mapped to properties specified by the user and to configuration files. An instance configuration file is generated when an instance configuration is saved to a file as shown in Fig. 7 element 240 or when an instance configuration is downloaded as shown in Fig. 7 element 236.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Baset, and Adapalli with the configurator of Breternitz because it provides an intuitive user interface that includes an option to delete configuration files as well as download configuration files (Breternitz; Fig. 7, elements {234, 236}, par 105). This gives the user greater flexibility in accessing and managing configuration files.
Regarding Claim 4, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung further teaches wherein the proper format enables reading the listing of the one or more application servers, the one or more database servers, the one or more properties of the one or more application servers, the one or more properties of the one or more database servers, or any combination thereof, from the instance configuration file (par 0150-0151; The instances and properties are captured by the manifest. The manifest is in JSON, YAML, or other file formats. Thus, the application servers, database servers, and properties of each are listed within the manifest file (instance configuration file).).
Regarding Claim 6, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung further teaches wherein the instance configuration file comprises a previous instance configuration file of a current client instance (par 0150; The user or administrator can re-deploy the same manifest file (instance configuration file) again in order to generate the same instance as the previous instance.).  
Regarding Claim 13, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung further teaches wherein the policy comprises restricting usage of the one or more application servers, the one or more database servers, the one or more properties of the one or more application servers, the one or more properties of the one or more database servers, or any combination thereof, used by the client instance (par 0152; The instance configuration file (manifest file) is rejected for some reason (policy). Violating the policy would mean that the servers would not be deployed, thereby restricting the user from using the servers.).
Regarding Claim 22, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung further teaches determining application servers, database servers, properties of the application servers and database servers are readable based on the parsed instance configuration file (par 0150-0154; The instances and properties are captured by the manifest. The manifest is in JSON, YAML, or other file formats. Hence, the application servers, database servers, and properties of each are listed within the manifest file (instance configuration file). The manifest file is also parsed.).  
Tung does not explicitly teach wherein the instance configuration file is determined to be in proper format in response to parsing the instance configuration file.
wherein the instance configuration file is determined to be in proper format in response to parsing the instance configuration file (par 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the with the secure deployment of Baset because it provides a way to add security and authentication features to securely deploy applications in a cloud computing platform (Baset; par 39).
Regarding Claim 23, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung does not explicitly teach wherein the instance mapping engine organizes the configuration information in a hierarchical format in the instance configuration file.  
Breternitz teaches wherein the instance mapping engine organizes the configuration information in a hierarchical format in the instance configuration file (par 103; JSON is a hierarchical format.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Baset, and Adapalli with the configurator of Breternitz because it provides an intuitive user interface that includes an option to delete configuration files as well as download configuration files (Breternitz; Fig. 7, elements {234, 236}, par 105). This gives the user greater flexibility in accessing and managing configuration files.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tung, Baset, Adapalli, and Breternitz in view of Armstrong ("Armstrong", Armstrong, Splitting your Serverless Framework API on AWS, Sep 10 2018, Gorillastack.com, 19 pages (Year: 2018) ).
Regarding Claim 5, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1.
Tung does not explicitly teach comprising machine-readable instructions to generate an error message in response to determining that the instance configuration file is not in a proper format.
Armstrong teaches comprising machine-readable instructions to generate an error message in response to determining that the instance configuration file is not in a proper format (page 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Baset, Adapalli, and Breternitz with the deployment Cloud formation Template format error of Armstrong by checking for the proper formatting in the file because it would prevent overburdening the system with too many newly generated resources.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, Baset, Adapalli, and Breternitz in view of Capillo Carril (“Capillo”, US 20180075049).
Regarding Claim 7, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 6.
Tung further teaches comprising machine-readable instructions to determine that the instance configuration file is healthy (par 0152; An error message is generated when the manifest file (instance configuration file) is used as input for deployment and there is something wrong with the file, indicating that it is not healthy. No error message indicates that the manifest file (instance configuration file) is healthy.);
wherein the instance configuration file (par 152).
Tung does not explicitly teach (the schema/file) is determined to be healthy when errors generated by the client instance based on the instance configuration file does not exceed a threshold number.  
Capillo teaches (the schema/file) is determined to be healthy when errors generated by the client instance based on the instance configuration file does not exceed a threshold number (par 45; par 28; par 54; The output XML schema is produced at an acceptable error threshold level (healthy schema/file). The threshold number is the acceptable error threshold level. Thus, the threshold is not exceeded.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Baset, Adapalli, and Breternitz with the schema converter of Capillo because it allows for the system to convert JSON data into other types of data such as XML in order to be able to interact with many other systems, such as systems that use XML or other file types.
Regarding Claim 8, Tung, Baset, Adapalli, and Capillo teach the tangible, non-transitory, machine-readable-medium of claim 7.
Tung further teaches wherein deploying the client instance based on the instance configuration file occurs in response to determining that the instance configuration file is healthy (par 0150-0154; If there are no errors, the manifest file (instance configuration file) is healthy and is used as input for deployment.).  
	Regarding Claim 9, Tung, Baset, Adapalli, and Capillo teach the tangible, non-transitory, machine-readable-medium of claim 8. 
wherein deploying the client instance based on the instance configuration file comprises reverting the current client instance back to a prior client instance (par 0150-0152; The user or administrator can re-deploy the same manifest file (instance configuration file) again in order to generate the same instance as the previous instance.), 
wherein the prior client instance is a previous instance of the current client instance (par 0150-0152; The user or administrator can re-deploy the same manifest file (instance configuration file) again in order to generate the same instance as the previous instance.).
	Regarding Claim 10, Tung, Baset, Adapalli, and Capillo teach the tangible, non-transitory, machine-readable-medium of claim 7.
Tung further teaches comprising machine-readable instructions to generate an error message in response to determining that the instance configuration file is not healthy (par 0152; An error message is generated when the manifest file (instance configuration file) is used as input for deployment and there is something wrong with the file, indicating that it is not healthy.).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, Baset, Adapalli, and Breternitz in view of Mousseau et al ("Mousseau", US 20100125477).
	Regarding Claim 12, Tung, Baset, Adapalli, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 1. 
	Tung does not explicitly teach wherein the policy is provided via a policy file.
Mousseau teaches wherein the policy is provided via a policy file (par 0060; The SLA (policy) is stored as an XML file.).
(Mousseau; par 0007).
	Regarding Claim 14, Tung, Baset, Adapalli, Breternitz, and Mousseau teach the tangible, non-transitory, machine-readable-medium of claim 12.
Tung further teaches comprising machine-readable instructions to: parse the instance configuration file (par 0055; par 0060; Fig. 5, refer to Configuration, par 0065-0067); 
receive each line of the instance configuration file (par 0055; par 0060; Fig. 5, refer to Configuration, par 0065-0067);
Tung does not explicitly teach parse the policy file; receive each line of the policy file; identify each line of the policy file that comprises a policy; and identify each line of the instance configuration file that violates the policy; wherein deploying the client instance based on the instance configuration file occurs in response to determining that no line of the instance configuration file violates the policy.
Mousseau teaches parse the policy file (par 0055; par 0060; SLA (policy) files are stored as XML.); 
receive each line of the policy file (par 0055; par 0060);
identify each line of the policy file that comprises a policy (par 0055; par 0060; SLA (policy) information is stored as an XML file. The XML file is read in order to retrieve SLA (policy) information. Thus, each line of the XML file containing SLA information when reading the file in order to enforce the SLA is identified.);
and identify each line of the instance configuration file that violates the policy (par 0055; par 0060; Fig. 5, refer to Configuration, par 0065-0067); 
wherein deploying the client instance based on the instance configuration file occurs in response to determining that no line of the instance configuration file violates the policy (par 0055; par 0060; Fig. 5, refer to Configuration, par 0065-0067).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Baset, Adapalli, and Breternitz with the SLA enforcement of Mousseau because it would ensure that the system performance would not violate any service level agreements (SLAs) so quality goals are met (Mousseau; par 0007).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Borson ("Borson", US 20030237047) in further view of Dhayapule et al ("Dhayapule", US 20190155674) and in even further view of Breternitz. 
	Regarding Claim 15, Tung teaches a tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions to: 
collect configuration information associated with a client instance (par 150-152; par 62; par 48; par 101-102); 
generate a first instance configuration file corresponding to the client instance as provisioned in a cloud computing system (par 62; par 150-152; The instance configuration file is the manifest file.), 
wherein the first instance configuration file comprises a listing of one or more application servers, one or more database servers, one or more properties of the one or more application servers, one or more properties of the one or more database servers, or any combination thereof (par 150-152; The resources are listed in the manifest file (instance configuration file) which is in the form of a JSON, YAML, or other type of file.), 
receive a second instance configuration file previously generated (par 0150-0152; The second instance configuration file is another manifest file being used in parallel or sequentially.), 
deployed using the first instance configuration file (par 0150-0154).
Tung does not explicitly teach wherein the first instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; by the instance mapping engine; wherein the second instance configuration file corresponds to a previous version of the client instance; identify one or more lines of the first instance configuration file that are different from one or more corresponding lines of the second instance configuration file; generate an instance configuration comparison file listing the one or more lines in the first instance configuration file and the one or more corresponding lines of the second instance configuration file that are different; and determine an error associated with a first client instance based on a difference identified in the instance configuration comparison file.
Borson teaches identify one or more lines of the first instance configuration file that are different from one or more corresponding lines of the second instance configuration file (par 0007-0008; 0016; Fig. 3, element 300, par 0063-0064; Each line is represented as a node in a visual XML tree representation as shown in Fig. 3.); 
generate an instance configuration comparison file listing the one or more lines in the first instance configuration file and the one or more corresponding lines of the second instance configuration file that are different (par 0007-0008; 0016; The configuration comparison file is the output file. Each difference is identified by tags in the output file.);
instance configuration comparison file (par 0007-0008; 0016; The configuration comparison file is the output file. Each difference is identified by tags in the output file.);
in the instance configuration comparison file (par 0007-0008; 0016; The configuration comparison file is the output file. Each difference is identified by tags in the output file.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the file comparison of Borson because it would allow for users or administrators to quickly view differences between configuration files.
Tung and Borson do not explicitly teach wherein the first instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; by the instance mapping engine; wherein the second instance configuration file corresponds to a previous version of the client instance; prior to deployment of the client instance and based on the instance configuration comparison file, determine an error associated with the client instance deployed using the first instance configuration file based on a difference identified.
Dhayapule teaches prior to deployment of the client instance and based on the instance configuration comparison file, determine an error associated with the client instance deployed using the first instance configuration file based on a difference identified (Fig. 6, elements {602, 603, 604}, par 46-49; The client instance is the system before it has been deployed.).

Tung, Borson, and Dhayapule do not explicitly teach wherein the first instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; by the instance mapping engine; wherein the second instance configuration file corresponds to a previous version of the client instance.
Breternitz  teaches wherein the first instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system (Fig. 7, elements {200, 236, 240}, par 103-105; Fig. 10, elements {200, 268, 270}, par 107; par 162; par 79; The instance mapping engine is the configurator 22. The instance configuration file is the system configuration file. The configurator (instance mapping engine) provides a user interface for mapping, generating, and adjusting the client instance. Instances are mapped to properties specified by the user and to configuration files. An instance configuration file is generated when an instance configuration is saved to a file as shown in Fig. 7 element 240 or when an instance configuration is downloaded as shown in Fig. 7 element 236.); 
by the instance mapping engine (par 103-105; The instance mapping engine is the configurator 22.).
wherein the second instance configuration file corresponds to a previous version of the client instance (par 105; The second instance configuration file is one of the previously created system configuration files.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Borson, and Dhayapule with the configurator of Breternitz because it provides an intuitive user interface that includes an option to delete configuration files as well as download configuration files (Breternitz; Fig. 7, elements {234, 236}, par 105). This gives the user greater flexibility in accessing and managing configuration files.
	Regarding Claim 16, Tung, Borson, Dhayapule, and Breternitzteach teach the tangible, non-transitory, machine-readable-medium of claim 15.
Tung does not explicitly teach wherein the instance configuration comparison file comprises each line in the first instance configuration file and the second instance configuration file; wherein each line in the first instance configuration file and the second instance configuration file that is determined to be different is encoded to be visually marked when displaying the instance configuration comparison file.
Borson teaches wherein the instance configuration comparison file comprises each line in the first instance configuration file and the second instance configuration file (par 0007-0008; 0016; The insertion and deletion tags represent differences.), 
wherein each line in the first instance configuration file and the second instance configuration file that is determined to be different is encoded to be visually marked when displaying the instance configuration comparison file (par 7-8; par 16; The tags visually mark the differences. The differences are transformed (encoded) to an output file.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the file comparison of Borson because it would allow for users or administrators to quickly view differences between configuration files.  
	Regarding Claim 17, Tung, Borson, Dhayapule, and Breternitzteach teach the tangible, non-transitory, machine-readable-medium of claim 15.
	Tung does not explicitly teach comprising machine-readable instructions to output the instance configuration comparison file for viewing.
Borson teaches comprising machine-readable instructions to output the instance configuration comparison file for viewing (par 8; par 16).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the file comparison of Borson because it would allow for users or administrators to quickly view differences between configuration files.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Burke ("Burke", Burke, Spotting a million dollars in your AWS account, May 17 2017, Segment.com, 17 pages (Year: 2017)) in further view of Srinivasan et al (“Srinivasan”, US 20190205150) and in even further view of Breternitz.
	Regarding Claim 18, Tung teaches a method for determining financial costs associated with implementing a client instance of a cloud computing system, comprising:
collect configuration information associated with the client instance (par 150-152; par 62; par 48; par 101-102); 
generate a instance configuration file corresponding to the client instance as provisioned in the cloud computing system (par 62; par 150-152; The instance configuration file is the manifest file.), 
wherein the instance configuration file comprises a listing of one or more application servers, one or more database servers, one or more properties of the one or more application servers, one or more properties of the one or more database servers, or any combination thereof (par 150-152; The resources are listed in the manifest file (instance configuration file) which is in the form of a JSON, YAML, or other type of file.).
Tung does not explicitly teach wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; determining, prior to deployment of the client instance and based on the instance configuration file, a financial cost associated with each of the one or more application servers, the one or more database servers, the one or more properties of the one or more application servers, and the one or more properties of the one or more database servers; and generating an instance cost file based on each determined financial cost.
Burke teaches determining, a financial cost associated with each of the one or more application servers, the one or more database servers, the one or more properties of the one or more application servers, and the one or more properties of the one or more database servers (pages 3-5; The cost is determined for each AWS resource. EC2 is the application server. 
and generating an instance cost file based on each determined financial cost (pages 13-14; The instance cost file is the WS product combined with Segment product area CSV file.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the cost analysis files of Burke because it provides a way to track costs of deployed resources in the cloud.
Tung and Burke do not explicitly teach wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system; prior to deployment of the client instance and based on the instance configuration file; determining financial costs associated with implementing the client instance based on the instance cost file.
Srinivasan teaches prior to deployment of the client instance and based on the instance configuration file (par 42; The instance configuration file is the manifest.);
determining financial costs associated with implementing the client instance based on the instance cost file (par 36, Table 2; The VM cost is extracted from the cost file.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung and Burke with the compute sizing correction (CSC) stack techniques of Srinivasan because it increases the utilization and efficiency of cloud computing recourses (Srinivasan; par 9).
wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system. 
Breternitz teaches wherein the instance configuration file is generated using an instance mapping engine configured to map, generate, and adjust the client instance in the cloud computing system (Fig. 7, elements {200, 236, 240}, par 103-105; Fig. 10, elements {200, 268, 270}, par 107; par 162; par 79; The instance mapping engine is the configurator 22. The instance configuration file is the system configuration file. The configurator (instance mapping engine) provides a user interface for mapping, generating, and adjusting the client instance. Instances are mapped to properties specified by the user and to configuration files. An instance configuration file is generated when an instance configuration is saved to a file as shown in Fig. 7 element 240 or when an instance configuration is downloaded as shown in Fig. 7 element 236.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Burke, and Srinivasan with the configurator of Breternitz because it provides an intuitive user interface that includes an option to delete configuration files as well as download configuration files (Breternitz; Fig. 7, elements {234, 236}, par 105). This gives the user greater flexibility in accessing and managing configuration files.
	Regarding Claim 19, Tung, Burke, Srinivasan, and Breternitz teach the method of claim 18.
 comprising: parsing the instance configuration file (par 0150-0154; The instance configuration file is the manifest file.); 
receiving a line of the instance configuration file (par 0150-0154); 
and determining that the line of the instance configuration file is associated with one of the one or more application servers, the one or more database servers, the one or more properties of the one or more application servers, or the one or more properties of the one or more database servers (par 0150-0154).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tung, Borson, Dhayapule, and Breternitzin in view of Morsi et al ("Morsi", US 20130227573).
Regarding Claim 21, Tung, Borson, Dhayapule, and Breternitz teach the tangible, non-transitory, machine-readable-medium of claim 15.
Tung further teaches using the second instance configuration file (par 0150-0152; The instance configuration file is the manifest file. The second instance configuration file is another manifest file being used in parallel or sequentially.).
Tung does not explicitly teach comprising machine-readable instructions to revert the first client instance to a second client instance deployed in response to determining the error.
Morsi teaches comprising machine-readable instructions to revert the first client instance to a second client instance deployed in response to determining the error (par 0062; The first client instance is the current version or state. The second client instance is the previous version or state.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Borson, Dhayapule, and Breternitz with (Morsi; par 0062).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tung, Burke, Srinivasan, and Breternitz in view of Reddy et al (“Reddy”, US 20090228533).
Regarding Claim 24, Tung, Burke, Srinivasan, and Breternitz teach the method of claim 18.
Tung further teaches comprising: designing an additional instance configuration file (par 0150-0152; The additional instance configuration file is another manifest file being used in parallel or sequentially.), 
generating an additional instance file (par 0150-0152; The additional instance configuration file is another manifest file being used in parallel or sequentially.);
instance file (par 0150-0152).
Tung does not explicitly teach wherein the additional instance configuration file is different from the instance configuration file; additional instance cost file corresponding to the additional instance configuration file; and comparing cost differences between the instance cost file and the additional instance cost file.   
Burke teaches cost (pages 13-14);
instance cost file (pages 13-14; The instance cost file is the WS product combined with Segment product area CSV file.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung with the cost analysis files of Burke because it provides a way to track costs of deployed resources in the cloud.
wherein the additional file is different from the file; additional (metadata) file corresponding to the additional file; and comparing differences between the (first metadata) file and the additional (metadata) file.   
Reddy teaches wherein the additional file is different from the file (par 4); 
additional (metadata) file corresponding to the additional file (par 4);  
and comparing differences between the (first metadata) file and the additional (metadata) file (par 4).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tung, Burke, Srinivasan, and Breternitz with the file backup strategy of Reddy because it saves space on a server through identification of unchanged data without having to process all of the data, thus saving time and CPU resources (Reddy; par 16).
Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-10, 12-19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McCann et al (US 9703550), Abstract - Described are techniques for building a code entity. A plurality of configuration files are selected in accordance with a target and 
Kommineni et al (US 20180088971), Abstract – Upgrading a customized configuration file can include replacing the configuration property value of the upgraded configuration file with the corresponding configuration property value of the customized configuration file in response to the configuration property value of the upgraded configuration file being the same as the corresponding configuration property value of the previous version configuration file and in response to the configuration property value of the upgraded configuration file being different than the corresponding configuration property value of the customized configuration file. 
Duvall, (“Duvall”, Automating ECS: Provisioning in CloudFormation (Part 1), May 26 2016, Stelligent.com, 14 pages (Year: 2016)). Duvall teaches instance configuration files in the form of Amazon Web Services (AWS) CloudFormation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444